Petitioner Committee on Professional Standards moves to confirm the report of the Referee which sustained the three charges of professional misconduct contained in the petition commencing this attorney disciplinary proceeding. Respondent is an attorney admitted to practice by this court in 1951 and maintained an office in the City of Gloversville, Fulton County, at the time of the occurrences herein.
The three charges contained in the petition and sustained by the Referee allege that respondent, with regard to one client, neglected the legal matter entrusted to him by her and misled and deceived her, and, with regard to a second client, neglected the legal matter entrusted to him.
With respect to the first client, the evidence produced at the hearing demonstrates that respondent failed to perfect an appeal which he had been retained to pursue and, further, that he misled the client by stating that the delay in the appeal was the result of a congested court calendar and not the result of his own procrastination and neglect. Regarding the second client, the evidence shows that respondent consistently failed to attend to a legal matter concerning payment of certain hospital bills until after a judgment had been entered against his client. Because we find the charges of professional misconduct against respondent to be supported by a fair preponderance of the evidence (see, Matter of Capoccia, 59 NY2d 549), we grant petitioner’s motion to confirm the Referee’s report.
Although it appears that respondent did not financially gain from his handling of the files of these two clients, his neglect of their matters and his making of misleading and untrue statements warrant the imposition of discipline. We conclude that, under the circumstances here present, the ends of justice will be adequately served by a censure.
*914Motion to confirm Referee’s report granted; respondent censured. Mahoney, P. J., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.